Citation Nr: 1628806	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-34 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to December 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran withdrew her request for a hearing before the Board in January 2013.

The remaining matter on appeal was most recently remanded in December 2015 for additional development.  


FINDINGS OF FACT

1.  The currently assigned 40 percent rating is the maximum schedular rating available for the service-connected fibromyalgia.  

2.  The disability level and symptomatology of the Veteran's fibromyalgia is reasonably described by the established schedular rating criteria


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 percent for the service-connected fibromyalgia, including on an extraschedular basis, are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5025 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and, preferably, prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  When the claim is for service connection, the notice should also address the "downstream" disability rating and effective date elements of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 83 F.3d 1311 (2007).

The RO sent pre-adjudication notice by letter dated in January 2008.  

As concerning the additional obligation to assist the Veteran with this claim, VA has obtained her service treatment and personnel records, also assisted her in obtaining other relevant evidence concerning her evaluation and treatment since service, and additionally provided her VA compensation examinations assessing and reassessing the severity of her service-connected fibromyalgia.  The Board twice remanded this claim for further development - initially in April 2015 and more recently in December 2015.  The deficiencies in the initial remand were corrected by the subsequent remand, so there now has been compliance, certainly the acceptable substantial compliance, with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, all known and available records relevant to the claim at issue in this appeal have been obtained and associated with the file, to the extent obtainable, and the Veteran has not contended otherwise, much less shown that any notice or assistance defect, even on the chance one has occurred, is unduly prejudicial, meaning necessarily outcome determinative of her claim, i.e., more than harmless.  Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); 38 C.F.R. § 20.1102.

In deciding this claim, the Board has reviewed all of the relevant evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for that higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When considering functional impairment caused by a service-connected disability, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as a "staged" rating and is irrespective of whether an initial or established rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Veteran contends that her fibromyalgia is more severe than indicated by the current 40 percent disability rating.  The Veteran's service-connected fibromyalgia is rated under Diagnostic Code 5025, fibromyalgia (fibrosis, primary fibromyalgia syndrome).  38 C.F.R. § 4.71a.  Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms. 

A note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a . 

The Board notes that the 40 percent disability rating is the maximum possible under 
Diagnostic Code 5025.  The maximum rating of 40 percent is warranted for fibromyalgia symptoms that are constant, or nearly so, and refractory to therapy.   Therefore, the Veteran may only receive a rating in excess of 40 percent under a different diagnostic code or on an extraschedular basis. 

The Board notes that the RO previously granted separate, additional disability ratings for right clavicular tendonitis and migraine headaches, which are now evaluated with the fibromyalgia.  Notably, the Veteran also has separate, additional disability ratings for chondromalacia patellae with bursitis of the left knee (10 percent disabling) and chondromalacia patellae with bursitis of the right knee (10 percent disabling), which contain overlapping joint symptomatology; these matters are not currently before the Board.  

The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).   This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14. See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993). The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptomatology is distinct and separate.  Id.  

The Board notes the Veteran had also alleged that sores of the mouth and nose, a skin disability (including alopecia) and a low back disability were either part and parcel of her fibromyalgia symptomatology and/or caused or aggravated by her fibromyalgia.  The Board denied the claims for sores of the mouth and nose and the skin disability in April 2015.  In December 2015, the Board also denied  a claim for low back disability, to include as secondary to the fibromyalgia.  Thus, these complaints and/or disabilities will not be considered in the evaluation below. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a rating in excess of 40 percent evaluation for fibromyalgia, is not warranted.  

Specifically, during the August 2008 VA examination, the Veteran reported constant muscle aches and pains.  Precipitating factors were changes in weather or extended activity.  The only alleviating factors were applying heat and taking Tylenol Arthritis Formula and Cyclobenzaprine at bedtime.  She also complained of stiffness, fatigue, sleep disturbance, and some paresthesias.  She denied symptoms of irritable bowel syndrome.  She had no history of depression or anxiety.  She had no hospitalizations for fibromyalgia.    

Physical examination showed marked muscular tension of the cervical trapezius muscles and shoulder trapezius muscles.  There was tenderness with trigger points in the rhomboid muscles and bilateral lumbar musculature, anterior thighs, anterior compartment muscles, and posterior calves.  There was generalized tenderness without trigger points in the biceps, triceps, and forearms.  Muscle strength was 3/5 in all involved areas.  

On VA examination in January 2010, she continued to complain of total body aches, which were constant.  She also complained of occasional numbness on the posterior thighs.  All four extremities were tender to the touch.  Sensory exam abnormality was very nonspecific.  Decreased sensory on the extremities did not follow any dermatome pattern or peripheral nerve disease pattern.  Strength of the extremities was normal except for the left arm and leg, which displayed less resistance.  Despite complaints, there was no swelling of the left arm present.  

VA outpatient treatment records dated in 2010 repeatedly show the Veteran's fibromyalgia was stable.  Private medical records dated in 2010 and 2011 reveal the Veteran denied anxiety, sleep disturbance, and depression.  In 2011, she also denied headache, diarrhea, and constipation.

On VA examination in July 2012, the examiner found that continuous medication was not required for control of fibromyalgia symptoms.  She was not currently undergoing treatment and her fibromyalgia symptoms were not refractory to therapy.  The only sign and symptom attributable to fibromyalgia at the time was stiffness, which was constant or nearly constant.  The only tender point for pain was the medial joint line of the knee (note: separate ratings for bilateral, chondromalacia patella with bursitis are already in effect ).  The examiner indicated that the Veteran's fibromyalgia symptoms were attenuated and improved since her previous exams.  The Veteran was also working full time whereas she was only working part-time previously. 

Private treatment records dated in June 2014 show the Veteran had improved myalgias, fatigue, and arthralgias.  She denied diffuse pain, tenderness, stiffness.  She also denied anxiety or depression.  Her fibromyalgia was considered much better then as well as in August 2014 when the providers noted her fibromyalgia was asymptomatic.  In September 2014, the Veteran's fibromyalgia was considered stable.  In March 2015, there was no change in her condition.  She denied tenderness, fatigue, and pain.  Her fibromyalgia was considered asymptomatic.  In July 2015, she described pain all over.  

VA treatment records dated in 2015 contain complaints of multiple joint pains.  An August 2015 VA medical opinion indicated degenerative joint disease (DJD) of the spine was not caused or aggravated by fibromyalgia.  The examiner noted that a diagnosis of fibromyalgia cannot be given in the presence of other pathology such as DJD.

Finally, on VA examination in August 2015 the examiner noted complaints of pain in the fingers, wrist, and shoulders.  The examiner noted knee and back pain, but found these were etiologically separate from her fibromyalgia.  Reports of soreness in the back muscle of her legs and feet were determined to be more likely related to her non-fibromyalgia knee and back conditions.  She also reported non-refreshing sleep and headaches.   The Veteran reported missing some days of work, but indicated that she tried not to so she could stay employed.  

The Veteran did not require continuous medication for control of fibromyalgia symptoms.  Her fibromyalgia symptoms were not refractory to therapy.  Signs and symptoms attributable to fibromyalgia were widespread musculoskeletal pain, stiffness, fatigue, sleep disturbances, paresthesias, and headache.   The frequency of the symptoms were considered episodic with exacerbations.  She had tender points for pain in the bilateral, knee medial joint and tenderness to palpation in the left biceps tendon, most consistent with tendinopathy and not etiologically related to her fibromyalgia.  The knee condition was again found not to be etiologically related to her fibromyalgia. 

The examiner indicated having reviewed the rating criteria for fibromyalgia and based upon medical records review and physical evaluation of the Veteran, there was no objective evidence that the Veteran experienced symptoms or functional impairments associated with her fibromyalgia that were not contemplated by the schedular criteria.  

Based on the evidence delineated above, it is questionable whether the Veteran even meets the criteria for the currently assigned 40 percent since the most recent VA examiner in 2015 indicated the frequency of the symptoms were in fact considered episodic with exacerbations (the requirement for a 20 percent rating) and at no time has the Veteran's fibromyalgia been refractory to therapy.  The Board would also note that the Veteran's fibromyalgia also does not even require continuous medication for control as required for in the 10 percent rating.  

There is no alternative Diagnostic Code which warrants a rating in excess of 40 percent for fibromyalgia disability.  Any grant of a separate rating (e.g. headaches or disability manifested by shoulder pain) would clearly result in awarding separate ratings for the same disability, or pyramiding, which is prohibited.  38 C.F.R. § 4.14.
 
As the Veteran is currently assigned the maximum schedular rating of 40 percent under Diagnostic Code 5025 for her fibromyalgia, the Board cannot assign a higher evaluation on an extraschedular basis until after the case has been reviewed by the Director of Compensation Services, which was accomplished in February 2016.  The Director of Compensation Service found that the evidence when considered in totality did not show that an extra-schedular evaluation was warranted.  The Director indicated that the evidence showed the Veteran experienced tenderness and reduced range of painful motion.  

Notably, the VA examination in May 2005 established service connection showing tenderness of the cervical and shoulder muscles with fibrous thickening.  Ranges of motion and muscle strength were intact without any swelling or heat.  The Director further noted that VA examination in August 2008 revealed marked muscle tension with tenderness and painful range of motion was slightly diminished.  A VA examination in January 2010 indicated the Veteran was employed with objective findings of all extremities tender to touch with normal muscle strength except for a slight lack of resistance in the lower extremities.  Finally, the Director stated the VA examiner in August 2015 stated that there were no objective findings showing symptoms and functional impairments of fibromyalgia that were not contemplated by the schedular criteria.  The Director indicated that the 2015 VA examiner's statement supported the idea that the rating schedule had not been rendered inadequate.  The Director concluded that because the facts of the case failed to establish any extra-schedular entitlement pursuant to Thun showing no frequent hospitalizations, marked interference with employment or unusual disability picture, no extra-schedular evaluation was warranted. 

Thus, the Board has also given extraschedular consideration of the Veteran's fibromyalgia.  In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected fibromyalgia.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria contemplate symptoms such as pain, tender points, fatigue, sleep disturbance, stiffness, paresthesia, headaches, irritable bowel symptoms, depression, anxiety, or Raynaud's like symptoms, as well as, frequency of disorders, exacerbations, and effectiveness of therapy.   As noted above, the most recent VA examination in 2015 shows that fibromyalgia symptoms were not constant or nearly so.  At no point in the appeal period has the Veteran's fibromyalgia been refractory to therapy and the symptomatology has not included irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  

Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  Similarly, the Board finds that such factors as marked interference with employment or frequent periods of hospitalization are not present in the current appeal.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).

The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran has also been granted service connection for chondromalacia patellae with bursitis of the bilateral knees, residuals of total abdominal hysterectomy, gastritis and gastroesophageal reflux disease, and residuals of surgery, right ovary simple cyst decompression.  The medical and treatment records do not reflect that the Veteran's service-connected fibromyalgia results in further disability when looked at in combination with the Veteran's other service-connected disabilities.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued and the record does not otherwise reflect that her service-connected fibromyalgia renders her unable to obtain or retain substantially gainful employment.  On the most recent VA examination in 2015,  the Veteran stated that she worked full-time and tried not to miss work so she could remain employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence of record weighs against the Veteran's claim of entitlement to a rating in excess of 40 percent for fibromyalgia, to include on an extraschedular basis, there is no reasonable doubt to be resolved, and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for the service-connected fibromyalgia, to include on an extraschedular basis, is denied. 


____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


